           Case 2:15-cv-02384-MCE-AC Document 106 Filed 08/06/20 Page 1 of 2
   JENNA F. KARADBIL (SBN 213574)
 1 jenna@jfk-lawyer.com
   LAW OFFICE OF JENNA F. KARADBIL
 2 40 Worth Street, 10th Floor
   New York, NY 10013
 3 Phone: 646-535-3252
   Fax:   866-289-5775
 4
   TERI T. PHAM (SBN 193383)
 5 tpham@enensteinlaw.com
   ENENSTEIN PHAM & GLASS
 6 650 Town Center Drive, Suite 840
   Costa Mesa, CA 92626
 7 Phone: 714-292-0262
   Fax:   714-464-4770
 8
   Attorneys for Defendants US Tax Lien Association, LLC
 9 and Saen Higgins

10                            UNITED STATES DISTRICT COURT
11                           EASTERN DISTRICT OF CALIFORNIA
12
   KERRY BOULTON, an individual; ANE          ) Case Number: 2:15-cv-02384-MCE-AC
13 MARIE LACY, an individual; WILLIAM         )
   GAMBA, an individual; LUCA                 ) [Assigned for all purposes to Hon. Morrison C.
14 ANGELUCCI, an individual; and              ) England, Jr.]
   JEREMY ANDREWS, an individual,
15                                            )
                 Plaintiffs,                  ) Magistrate Judge Allison Claire, Courtroom 26,
16                                            ) 8th Floor
                 vs.                          )
17                                            ) [PROPOSED] ORDER FOR
   US TAX LIEN ASSOCIATION, LLC, a            ) EXAMINATION OF JUDGMENT DEBTOR
18 Nevada Limited Liability Company; SAEN
   HIGGINS, an individual; and STEVE          ) BRIAN S. CARTER
19 CLEMENTS, an individual,                   )
                                              )
20                        Defendants.         )
     ___________________________________ )
21                                            )
     US TAX LIEN ASSOCIATION, LLC, a
22   Nevada Limited Liability Company; SAEN )
     HIGGINS, an individual,                  )
23                                            )
                 Third-Party Plaintiffs,      )
24                                            )
          vs.                                 )
25                                            )
     AMERICAN TRANSFER SERVICES,
26   INC., a Delaware corporation, and REUBEN )
     SANCHEZ, an individual.                  )
27                                            )
                  Third-Party Defendants.     )
28


           ORDER FOR EXAMINATION OF JUDGMENT DEBTOR BRIAN S. CARTER
           Case 2:15-cv-02384-MCE-AC Document 106 Filed 08/06/20 Page 2 of 2

 1          TO ALL PARTIES HEREIN AND TO THEIR RESPECTIVE ATTORNEYS OF
 2 RECORD:

 3          PLEASE TAKE NOTICE that judgment debtor Brian S. Carter is ordered to appear for
 4 an examination on October 14, 2020 at 10:00 a.m., located at the United States District Court

 5 for the Eastern District of California, Robert T. Matsui United States Courthouse, 501 I Street,

 6 Courtroom 26, 8th Floor, Sacramento, CA 95814, before a certified shorthand reporter. The

 7 examination shall continue from day to day, Sundays and holidays excepted, at the same time

 8 and location, until completed or unless the parties agree on other mutually convenient dates.

 9          NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place
10 specified in this order, you may be subject to arrest and punishment for contempt of Court and

11 the Court may make an order requiring you to pay the reasonable attorney’s fees incurred by the

12 judgment creditor in this proceeding.

13          Service of this order creates a lien on the personal property of the judgment debtor
14 identified herein for a period of one year from the date of this order, unless extended or sooner

15 terminated by the Court.

16          IT IS SO ORDERED.
17

18 Dated: August 6, 2020

19

20

21

22

23

24

25

26

27

28

                                        2
            ORDER FOR EXAMINATION OF JUDGMENT DEBTOR BRIAN S. CARTER
